Citation Nr: 1712653	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  07-06 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as due to radiation exposure. 

2.  Entitlement to service connection for tinnitus, to include as due to radiation exposure.

3.  Entitlement to service connection for gastritis, to include as due to radiation exposure. 

4.  Entitlement to service connection for irritable bowel syndrome, to include as due to radiation exposure. 

5.  Entitlement to service connection for familial tremors, to include as due to radiation exposure. 

6.  Entitlement to service connection for lung scarring, to include as due to radiation exposure. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 and November 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In the November 2005 rating decision, the RO, in pertinent part, denied service connection for bilateral hearing loss, tinnitus, gastritis, irritable bowel syndrome, and familial tremors.  In the November 2006 rating decision, the RO denied service connection for lung scarring. 

In his February 2007 substantive appeal (via a VA Form 9), the Veteran requested a hearing at the RO.  However, a November 2010 correspondence reflects the Veteran's desire to withdraw such hearing request.  38 C.F.R. § 20.704(e) (2016).  Therefore, there is no outstanding hearing request. 

In May 2010 and November 2010, the Board remanded the claims for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

All Claims

As an initial matter, the Veteran's service treatment records are believed to be unavailable as they were destroyed in a fire in July 1973 at the National Personnel Records Center facility.  See May 2011 Personnel Information Exchange System response.  Given the absence of these records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the Board has a heightened duty in a case where the service medical records are presumed destroyed).   

The Veteran contends that "[a]ll the conditions [he has] claimed were caused by [his] exposure to radiation or acoustic trauma from the Nevada Test Site."  See February 2007 substantive appeal (via VA Form 9).  Specifically, he maintains that he was assigned "temporary duty to Camp Desert Rock, Nevada . . . in 1957," see May 2004 Statement, where he "spent 3 months . . . [and] was subject to approximately 28 or 29 nuclear tests," see  December 2010 Statement.  

Of record is a February 1, 1979 letter written by Dr. G.G.C. from the Department of Health, Education, and Welfare.  Dr. G.G.C. initially explained that "[o]n August 31, 1957, the Atomic Energy Commission, in cooperation with the Department of Defense, conducted an atomic test at Desert Rock, Nevada," and that the physician was part of a "follow up study of individuals who participated."  He then informed the Veteran that his "[m]ilitary records indicate that it is quite likely that [he was] present at this test called 'Smoky.'"  

The Veteran's military personnel records also contain a record titled "Announced United States Nuclear Tests," which indicates that project "Smoky" was part of Operation PLUMBBOB, although the available records do not confirm whether the Veteran participated in this operation. 

Service connection may be established for a disability as due to exposure to ionizing radiation.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.   The Veteran's claimed disabilities are not among the diseases for which presumptive service connection based on exposure to radiation may be granted,  see 38 C.F.R. § 3.309 (d), or among the diseases that may be considered as potentially radiogenic diseases under 38 C.F.R. § 3.311.  Service connection in radiation cases can also be established on a direct basis by showing the disease was incurred during or aggravated by his military service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A review of the record shows that there have been no attempts to verify the Veteran's claimed radiation exposure.  While the claimed disabilities are not presumptive disabilities under 38 C.F.R. § 3.309 (d) or § 3.311, as verified radiation exposure could potentially have a direct bearing on the outcome of all of the Veteran's claims on appeal, and given that his complete service treatment records are unavailable, a remand is appropriate to verify whether the Veteran was exposed to radiation during service.  

Bilateral Hearing Loss and Tinnitus 

With regard to the bilateral hearing loss and tinnitus claims, the Veteran reports that he was exposed to noise during "blasts" coincident with the claimed radiation exposure,  and that he "did not have ear plugs to protect [his] ears."  See January 2006 Statement.  The Veteran has not undergone a VA examination for the claimed bilateral hearing loss and tinnitus.  Given his reports as to the onset and continuity of hearing loss and tinnitus symptomatology, of which he is competent to assert, a VA examination is necessary to determine whether there is a disability underlying the Veteran's reported symptoms and if so, whether it was caused or aggravated by his service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While the Veteran failed to report to an October 2015 VA audiology examination, the case is being remanded for further development to investigate the alleged radiation exposure.  Therefore, to ensure due process, the Board will remand the claim for another attempt to obtain a VA examination.  In anticipation of this examination, the Veteran should be notified that if he fails to once again show for his scheduled VA examination, without good cause, VA will decide his claim based on the evidence of record.  See 38 C.F.R. § 3.655 (b).

Gastritis 

Specific to the gastritis claim, the Veteran avers that during those three months of claimed radiation exposure, he "became very ill with stomach pains and . . . has been suffering stomach problems ever since that time."  See May 2004 Statement.  He reports that he was diagnosed with "radiation enteritis" during service.  See December 2010 Statement.  Of record is a March 2004 private treatment record from Dr. C.B., who provided an assessment of "radiation enteritis," which was "possibly contributory to his [reflux] symptoms."  Post-service treatment records reflect ongoing treatment for gastric problems.  To this date, the Veteran has not undergone a VA examination for his claimed gastritis.  Given his current diagnoses indicating gastritis and his competent reports as to the onset and continuity of the claimed disability, a VA examination is necessary to determine whether the claimed gastritis was caused or aggravated by service.  McLendon, 20 Vet. App. 79.

Irritable Bowel Syndrome, Familial Tremors, and Lung Scarring

With regard to the remaining claims, after undertaking efforts to verify the alleged radiation exposure, the AOJ should undertake any other development deemed appropriate, to include obtaining VA examination and/or medical opinions to determine whether the claimed disabilities are related to the Veteran's service, to include exposure to radiation (if verified), in order to adjudicate these claims on appeal.    

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  Attempt to verify the Veteran's alleged radiation exposure in Desert Rock, Nevada during his three-month assignment at the location in 1957.  All requests and responses received should be associated with the claims file.  A memorandum documenting the AOJ's determination regarding such alleged exposures should also be associated with the claims file. 

3.  After completing the above, schedule the Veteran for a VA audiological evaluation to determine the nature and etiology of any bilateral hearing loss and tinnitus.  The notice of the VA examination must be placed in the claims file and must notify the Veteran that if he fails to show for his VA examinations without good cause, VA will decide his claims based on the evidence already in the claims file. In the event that the Veteran once again fails to report for his scheduled examination, the examiner should nevertheless provide the requested opinion based upon the evidence contained in the Veteran's claims file.  The electronic record should be made available to the examiner for review.  Any indicated evaluations, studies, and tests should be conducted. 

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should identify whether the Veteran currently has bilateral hearing loss and/or tinnitus, or has had such a diagnosis at any time since his June 2004 claim.  

The audiological examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests to determine whether the Veteran has impaired hearing pursuant to 38 C.F.R. § 3.385. 

(B) With respect to any diagnosed bilateral hearing loss and tinnitus, the examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss and/or tinnitus are related to acoustic trauma during active duty service. 

In offering the requested opinions for bilateral hearing loss and tinnitus, the examiner should consider the Veteran's report of noise exposure during "blasts" coincident with the claimed radiation exposure, and that he "did not have ear plugs to protect [his] ears."  See January 2006 Statement

The examiner should also consider all other lay assertions, to include any allegations of continuity of symptomatology.  

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to address his claimed gastritis.  The contents of the entire claims file, to include a complete copy of this REMAND as well as any new evidence subsequently added to the claims file, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

(A) The examiner should identify all current diagnoses of gastritis since the date of the claim (i.e. June 2004). 

(B) For each currently diagnosis, the examiner should render an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that such disability had its onset or is otherwise medically related to service, to include radiation exposure (if verified).   

In rendering his or her opinion, the examiner is asked to consider all pertinent medical evidence, to include but not limited to the following:

1) The Veteran's report that during service, he "became very ill with stomach pains and . . . has been suffering stomach problems ever since that time; 2) his report that he was diagnosed with "radiation enteritis" during service; and 3) March 2004 private treatment record from Dr. C.B., who provided an assessment of "radiation enteritis," which was "possibly contributory to his [reflux] symptoms."  

The examiner should also consider all lay assertions, to include any allegations of continuity of symptomatology. 

A complete rationale should be given for all opinions and conclusions expressed.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


